Morris E. Spector, J.
This is a motion for temporary injunction brought by a nationally known and well-established voluntary health organization for the promotion of scientific research in the cause and cure of muscular dystrophy; to sponsor and finance medical and therapeutic services and rehabilitation programs for sufferers from his disease; to foster generally, scientific and public education; and to raise funds through public solicitation in order to carry on and extend such activities.
Plaintiff has organized some 345 chapters in 48 States and has initiated and financed some 100 medical and scientific research projects in 60 research institutions in this country and 10 projects in 10 institutions in Europe and the Middle East. It has allocated and distributed more than $14,000,000 for said purposes.
The defendant corporation [National Foundation for Muscular Dystrophy, Inc.] is a more recently organized voluntary health organization competing in the same field of *737endeavor, employing similar methods of solicitation and using a name so similar as to confuse the general public.
The individual defendant is a former employee and regional director of plaintiff organization and is now employed in similar capacity for defendant corporation.
It is alleged that prior to his termination of services for plaintiff organization, he caused to be made a copy of the card file records of the volunteer workers compiled by plaintiff and caused same to be transferred to defendant corporation, and that defendant corporation is using said card file records for purposes of soliciting the said volunteer workers to solicit for defendant corporation. That great confusion exists among the volunteer workers and many have been enlisted for said work for the defendant corporation, believing that they were soliciting for the plaintiff organization; all to the great damage and engendered ill will towards plaintiff.
The general and generous public, workers and contributors are being imposed upon. Instead of aiding this very worthy cause, there is great danger that the cause will be seriously hampered.
Therefore, temporary injunction during the pendency of this action will be granted for relief requested in the complaint except 1, 2 (f) and 3.
Settle order.